UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: 361 LONG/SHORT EQUITY FUND (CLASS A: ALSQX) (CLASS I: ALSZX) (CLASS A: AMFQX) (CLASS I: AMFZX) ANNUAL REPORT October 31, 2013 361 Funds A series of the Investment Managers Series Trust Table of Contents 361 Long/Short Equity Fund Commentary 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Statement of Cash Flows 16 Financial Highlights 17 361 Managed Futures Fund Fund Commentary 19 Fund Performance 21 Schedule of Investments 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statements of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 38 Supplemental Information 39 Expense Example 43 This report and the financial statements contained herein are provided for the general information of the shareholders of the 361 Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.361funds.com Commentary for 361 Long/Short Equity Shareholder Letter For the 12 months ending October 31, 2013 the S&P 500 gained 27.18%. Equity markets trended steadily upward for most of the year, with only a couple of very minor pullbacks. A temporary government shutdown, last minute increase in the debt ceiling, and single digit growth in revenues and earnings did little to deter investors from bidding up equity prices and thereby significantly increasing stock valuations. Bond investors did not fare as well. Longer term interest rates rose during the period resulting in the Barclay’s Capital Aggregate Bond Index declining by 1.08%. As expected in a year of strong equity returns, long/short equity strategies lagged the overall markets with the HFRX Equity Hedge Index gaining only 9.74%. The 361 Long/Short Equity Class I shares gained 11.25% for the fiscal year ending October 31, 2013. To review, the Fund employs a medium term mean-reversion strategy that generates approximately 200-300 long stock holdings. In an effort to reduce volatility, the long book is then hedged utilizing broad equity index ETFs. The Fund targets a low net long equity market exposure of 30-40% and employs a tactical beta overlay that allows the Fund to shift between approximately 0% and 70% net market exposure. The base net exposure does not represent any view on the market. Rather based on our expected alpha generation the target and range were developed to meet our investment objectives. We believe that low net exposure combined with high alpha generation will provide shareholders an opportunity to earn market like returns over time with less volatility. Using daily data, the Fund’s beta was only 0.34 implying that the Fund took only one-third the risk of the S&P 500. Assuming no alpha and a 0.34 beta the Fund had an expected return of 9.24%, roughly in line with the HFRX Equity Hedge Index. The difference between the expected and actual return of just over 2% represents the net of fee alpha produced during the year. The majority of the outperformance was the result of long stock selection with the remainder coming from the tactical beta overlay. Overall we were quite pleased with the results. The current bull market that began in February 2009 is now 56 months old which is long compared with the historical average of 50 months. An aging bull market coupled with increased market valuation leaves little margin of error for equity investors and favors strategies like ours that can reduce volatility and downside risk. In addition, our tactical component provides an opportunity to benefit from increased market volatility as it looks to capitalize on certain inflection points in the market. As such, we believe the Fund is well positioned going forward and is not as reliant on strong equity markets to produce favorable returns. Alpha measures the difference between a fund’s actual and expected returns, based on beta, and is generally used as a measure of a manager’s added value over a passive strategy. 1 Beta measures a fund’s sensitivity to market movements. The beta of a market is 1.00 by definition. Alternative investments are speculative and involve substantial risks. It is possible that investors may lose some or all of their investment. The 361 Long/Short Equity Fund’s principal risks include Market Risk, Equity risk, Short Sales risk, Foreign Investments risk, Currency risk, ETF/ETN risks, Derivatives risk, Government Intervention and Regulatory Changes, Leveraging risk, Asset Segregation risk, Portfolio turnover risk, Management and Strategy risk and Non-diversification risk.For a complete discussion of these risks, please consult the Fund’s prospectus.Carefully consider these risk factors and special considerations associated with investing in the 361 Long/Short Equity Fund, which may cause investors to lose money. 2 361 Long/Short Equity Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the HFRX Equity Hedge Index and the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The HFRX Equity Hedge Index maintains positions both long and short in primarily equity and equity derivative securities.A wide variety of investment processes can be employed to arrive at an investment decision, including both strategies quantitative and fundamental techniques; can be broadly diversified or narrowly focused on specific sectors and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of typical portfolios.Equity Hedge managers would typically maintain at least 50%, and may in some cases be substantially entirely invested in equities, both long and short.The S&P 500® Index is a market weighted index composed of 500 large capitalization companies. These indices do not reflect expenses, fees or sales charge, which would lower performance. These indices are unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2013 6 Months 1 Year Since Inception (12/20/11) Before deducting maximum sales charge Class A¹ 5.84% 10.93% 6.17% Class I² 6.03% 11.25% 6.50% After deducting maximum sales charge Class A¹ -0.21% 4.60% 2.85% HFRX Equity Hedge Index 2.83% 9.74% 7.45% S&P 500® index 11.15% 27.18% 23.09% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 736 1227 or by visiting www.361funds.com. Gross and net expense ratios for Class A shares are 8.06% and 2.70%, respectively.Gross and net expense ratios for Class I shares are 7.81% and 2.45%, respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until February 28, 2014. ¹ Maximum sales charge for Class A shares is 5.75%. No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1.00% will be imposed on certain redemptions of such shares within 12 months of the purchase. ² Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on the Fund distributions or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 3 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 89.3% BASIC MATERIALS – 5.0% 94 Airgas, Inc. $ AMCOL International Corp. Domtar Corp. Dow Chemical Co. Eastman Chemical Co. Innophos Holdings, Inc. Intrepid Potash, Inc. Kaiser Aluminum Corp. KapStone Paper and Packaging Corp. 1 LyondellBasell Industries N.V. - Class A 98 Monsanto Co. Mosaic Co. 1 82 Praxair, Inc. 1 Quaker Chemical Corp. Schweitzer-Mauduit International, Inc. 1 COMMUNICATIONS – 11.3% ADTRAN, Inc. AMC Networks, Inc. - Class A* Anixter International, Inc.* ARRIS Group, Inc.* Blucora, Inc.* Cablevision Systems Corp. - Class A1 CalAmp Corp.* Cisco Systems, Inc. 1 Comcast Corp. - Class A comScore, Inc.* 1 Dealertrack Technologies, Inc.* Digital Generation, Inc.* 1 DIRECTV*1 eBay, Inc.* Equinix, Inc.* EW Scripps Co. - Class A* F5 Networks, Inc.* 1 FactSet Research Systems, Inc. 1 HealthStream, Inc.* Lamar Advertising Co. - Class A* Liquidity Services, Inc.* Plantronics, Inc. Polycom, Inc.* 1 Symantec Corp. 1 TIBCO Software, Inc.* 85 Time Warner Cable, Inc. 4 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ValueClick, Inc.* 1 $ Viacom, Inc. - Class B ViaSat, Inc.* 1 CONSUMER, CYCLICAL – 12.5% 24 AutoZone, Inc.* 99 BorgWarner, Inc. Brown Shoe Co., Inc. Carter's, Inc. Cash America International, Inc. 1 CEC Entertainment, Inc. Copart, Inc.* 1 87 Costco Wholesale Corp. 1 Delphi Automotive PLC Dollar General Corp.* 1 Dollar Tree, Inc.* Ezcorp, Inc. - Class A*1 Family Dollar Stores, Inc. Gap, Inc. 1 Genesco, Inc.* 1 Genuine Parts Co. Harley-Davidson, Inc. Interval Leisure Group, Inc. iRobot Corp.* 1 Life Time Fitness, Inc.* Men's Wearhouse, Inc. 1 Multimedia Games Holding Co., Inc.* 1 65 MWI Veterinary Supply, Inc.* 1 83 O'Reilly Automotive, Inc.* PACCAR, Inc. 1 Panera Bread Co. - Class A*1 PetMed Express, Inc. PetSmart, Inc. Pinnacle Entertainment, Inc.* Red Robin Gourmet Burgers, Inc.* Select Comfort Corp.* 1 Standard Motor Products, Inc. Staples, Inc. Titan International, Inc. 1 UniFirst Corp. Williams-Sonoma, Inc. 1 Wolverine World Wide, Inc. 5 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL – 15.2% ABM Industries, Inc. $ Amedisys, Inc.* 1 AMN Healthcare Services, Inc.*1 Annie's, Inc.* B&G Foods, Inc. Baxter International, Inc. 1 97 Becton, Dickinson and Co. 1 69 Celgene Corp.* Chemed Corp. 1 Covidien PLC1 Eli Lilly & Co. 1 Estee Lauder Cos., Inc. - Class A1 Green Dot Corp. - Class A* Green Mountain Coffee Roasters, Inc.* 1 H&R Block, Inc. 1 Healthways, Inc.* 1 Heartland Payment Systems, Inc. 1 Hillshire Brands Co. 1 HMS Holdings Corp.* 1 Hormel Foods Corp. 1 ICU Medical, Inc.* 1 Impax Laboratories, Inc.* 1 Ingredion, Inc. Insperity, Inc. 27 Intuitive Surgical, Inc.* 1 Kindred Healthcare, Inc. Laboratory Corp. of America Holdings* Live Nation Entertainment, Inc.* Magellan Health Services, Inc.* MAXIMUS, Inc. Medifast, Inc.* 74 Perrigo Co. Prestige Brands Holdings, Inc.* 1 35 Regeneron Pharmaceuticals, Inc.* ResMed, Inc. Sanderson Farms, Inc. 1 Santarus, Inc.* STERIS Corp. 1 Sysco Corp. 1 Total System Services, Inc. TrueBlue, Inc.* Tyson Foods, Inc. - Class A1 UnitedHealth Group, Inc. Western Union Co. 6 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Zoetis, Inc. 1 $ ENERGY – 7.1% Anadarko Petroleum Corp. Apache Corp. 1 Approach Resources, Inc.* Atwood Oceanics, Inc.* 1 C&J Energy Services, Inc.* 1 Cabot Oil & Gas Corp. 1 Carrizo Oil & Gas, Inc.* 85 Chevron Corp. 1 Comstock Resources, Inc. Devon Energy Corp. Diamond Offshore Drilling, Inc. 1 57 EOG Resources, Inc. EQT Corp. Flotek Industries, Inc.* FMC Technologies, Inc.* Gulfport Energy Corp.* Newfield Exploration Co.* Newpark Resources, Inc.* Noble Corp. Occidental Petroleum Corp. 49 Pioneer Natural Resources Co. Stone Energy Corp.* FINANCIAL – 5.4% EastGroup Properties, Inc. - REIT Federated Investors, Inc. - Class B1 Financial Engines, Inc. FXCM, Inc. - Class A Geo Group, Inc. - REIT HCI Group, Inc. MarketAxess Holdings, Inc. Plum Creek Timber Co., Inc. - REIT Potlatch Corp. - REIT 61 Public Storage - REIT Rayonier, Inc. - REIT Sovran Self Storage, Inc. - REIT Taubman Centers, Inc. - REIT1 WageWorks, Inc.* 7 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL – 18.8% Actuant Corp. - Class A1 $ AGCO Corp. Agilent Technologies, Inc. Amphenol Corp. - Class A Analogic Corp. Applied Industrial Technologies, Inc. Bemis Co., Inc. Brady Corp. - Class A1 Briggs & Stratton Corp. C.H. Robinson Worldwide, Inc. Calgon Carbon Corp.* Caterpillar, Inc. CIRCOR International, Inc. CSX Corp. 1 81 Cummins, Inc. Donaldson Co., Inc. 1 Drew Industries, Inc. Dycom Industries, Inc.* EnPro Industries, Inc.* FLIR Systems, Inc. 1 Fluor Corp. Franklin Electric Co., Inc. 1 Garmin Ltd. Hub Group, Inc. - Class A*1 II-VI, Inc.* 1 Jabil Circuit, Inc. 1 Leggett & Platt, Inc. 1 Lindsay Corp. 1 Louisiana-Pacific Corp.* Methode Electronics, Inc. Mine Safety Appliances Co. National Instruments Corp. Nordson Corp. 92 Rockwell Automation, Inc. Rockwell Collins, Inc. 1 81 Roper Industries, Inc. Saia, Inc.* Silgan Holdings, Inc. 1 99 Snap-on, Inc. 88 Stericycle, Inc.* Sturm Ruger & Co., Inc. TE Connectivity Ltd. 1 Timken Co. 1 Trimble Navigation Ltd.* 8 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) 68 Union Pacific Corp. 1 $ Vishay Intertechnology, Inc.* 1 Waste Connections, Inc. Waste Management, Inc. Werner Enterprises, Inc. 1 Woodward, Inc. 1 TECHNOLOGY – 13.7% Akamai Technologies, Inc.* Altera Corp. 1 Applied Materials, Inc. Autodesk, Inc.* Blackbaud, Inc. 1 Cadence Design Systems, Inc.* 1 Cerner Corp.* Cirrus Logic, Inc.* Citrix Systems, Inc.* 1 CommVault Systems, Inc.* Computer Programs & Systems, Inc. Computer Sciences Corp. Cree, Inc.* Diodes, Inc.* Ebix, Inc. EMC Corp. 1 98 Fiserv, Inc.* Interactive Intelligence Group, Inc.* 57 International Business Machines Corp. 1 Intersil Corp. - Class A Mentor Graphics Corp. Microsemi Corp.* 1 NetApp, Inc. 1 NVIDIA Corp. Omnicell, Inc.* 1 Power Integrations, Inc. 1 Red Hat, Inc.* Salesforce.com, Inc.* Semtech Corp.* 1 Silicon Laboratories, Inc.* Solera Holdings, Inc. 1 Synchronoss Technologies, Inc.* Synopsys, Inc.* Take-Two Interactive Software, Inc.* Tangoe, Inc.* 9 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Teradata Corp.* 1 $ Xilinx, Inc. UTILITIES – 0.3% Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $3,117,921) SHORT-TERM INVESTMENTS – 10.7% Fidelity Institutional Money Market Fund, 0.04%2 TOTAL SHORT-TERM INVESTMENTS (Cost $370,217) TOTAL INVESTMENTS – 100.0% (Cost $3,488,138) Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ EXCHANGE-TRADED FUNDS – (49.7)% ) iShares Russell 2000 ETF ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,578,826) $ ) ETF – Exchange-Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short and futures contracts. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 10 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date October 31, 2013 (Depreciation) 5 NASDAQ 100 E-Mini Index December 2013 $ $ $ ) 3 Russell 2000 Mini December 2013 TOTAL FUTURES CONTRACTS $ $ $ ) See accompanying Notes to Financial Statements. 11 361 Long/Short Equity Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Industrial 18.8% Consumer, Non-cyclical 15.2% Technology 13.7% Consumer, Cyclical 12.5% Communications 11.3% Energy 7.1% Financial 5.4% Basic Materials 5.0% Utilities 0.3% Total Common Stocks 89.3% Short-Term Investments 10.7% Total Investments 100.0% Liabilities in Excess of Other Assets 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 361 Long/Short Equity Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2013 Assets: Investments, at value (cost $3,488,138) $ Cash Cash deposited with brokers for securities sold short and futures contracts Receivables: Investment securities sold Dividends and interest Due from Custodian Due from Advisor Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $1,578,826) Payables: Investment securities purchased Variation margin Shareholder Servicing fees (Note 8) Distribution fees - Class A (Note 7) Audit fees Fund accounting fees Transfer agent fees and expenses Custody fees Administration fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income (loss) - Accumulated net realized gain on investments, foreign currency transactions, futures contracts and securities sold short Net unrealized depreciation on: Investments ) Futures contracts ) Securities sold short ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $1 million or more, but a Contingent Deferred Sales Charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 13 361 Long/Short Equity Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2013 Investment Income: Dividends (net of foreign withholding taxes of $499) $ Interest Total investment income Expenses: Fund accounting fees Administration fees Registration fees Custody fees Transfer agent fees and expenses Advisory fees Auditing fees Dividends on securities sold short Legal fees Interest expense Chief Compliance Officer fees Miscellaneous Trustees' fees and expenses Shareholder reporting fees Offering costs Insurance fees Shareholder Servicing fees (Note 8) Distribution fees - Class A (Note 7) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Futures Contracts and Securities Sold Short: Net realized gain (loss) on: Investments Foreign currency transactions ) Futures contracts Securities sold short ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations 60 Futures contracts Securities sold short ) Net change in unrealized appreciation/depreciation ) Net increase from payment by affiliates (Note 3) Net realized and unrealized gain on investments, foreign currency, futures contracts and securities sold short Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 14 361 Long/Short Equity Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended October 31, 2013 For the Period December 20, 2011* through October 31, 2012 Increase in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments, foreign currency transactions, futures contracts and securities sold short Net change in unrealized appreciation/depreciation on investments, foreign currency translations, futures contracts and securities sold short ) ) Net increase from payment by affiliates (Note 3) - Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gain: Class A ) - Class I ) - Total distributions ) - Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A - Class I - Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $
